*279QUESTION 1: May a judge with Drug Court responsibilities participate as an applicant, or by authorizing an entity to apply for grant funding for the administrative support of State Drug Courts established and operational on or before July 1, 2001, through the Department of Mental Health and Substance Abuse Services.
SPECIFIC FACTS: The fund from which the grant would come are funds appropriated by the Legislature of the State of Oklahoma for use by the Drug Courts established and operational on or before July 1, 2001, the appropriation was made to the Department of Mental Health and Substance Abuse Services, earmarked for use by Drug Courts, and the department has solicited a funding application from those Drug Courts.
WE ANSWER: YES.
"A judge may serve as a member, officer, director, trustee or non-legal advisor of an organization or governmental agency devoted to the improvement of the law, the legal system, or the administration of Canon 4(C)(8): justice ...
(b) A judge as an officer, director, trustee or non-legal advisor, or as a member or otherwise: ...
() may assist such an organization in planning fund-raising and may participate in the management and investment of the organization's funds, but shall not personally participate in the solicitation of funds or other fund-raising activities ..."
Canon 4: "A Judge Should So Conduct the Judge's Extra-Judicial Activities - as to Minimize the Risk of Conflict With Judicial Obligations"
It is our opinion that a grant request under these cireumstances is not a solicitation of funds as prohibited by Canon 4(C) or a violation of Canon 4. We consider the request to be for allocation of appropriated funds to the existing and entitled Drug Court. This grant request is analogous to the mandated budget request for the operation of a District Court from funds appropriated in general for all such courts, and is not a "fundraising activity".